DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 10, 2020.  Claims 1-20 are pending.  Claims 1, 15 and 20 are independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 9, 2020 and February 3, 2020 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2020/0074266 to Peake et al. (hereinafter “Peake”).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peake.
With respect to independent claims 1, 15 and 20, Peake discloses analyzing an image captured by one or more cameras to identify predicted regions of road damage (see paragraph [0039]:  For example, one or more virtual sensors may be placed in various positions around one or more vehicles in the virtual environment for the purpose of generating the simulated sensor data. The sensor simulator may simulate lidar (e.g., light detection and ranging) readings using ray casting or depth maps, for example, and/or images captured by a camera, etc.); 
correlating point cloud data from at least one LiDAR sensor with the predicted regions of road damage; analyzing the point cloud data from the at least one LiDAR sensor data correlated with the predicted regions of road damage to identify regions of road damage in three- dimensional space (see paragraph [0069]: A point cloud representation of FIG. 2A is described further herein with respect to FIG. 2B. For example, FIG. 2B illustrates an example point cloud that may be generated for the virtual environment of FIG. 2A in accordance with various embodiments disclosed herein. The point cloud 290 of FIG. 2B corresponds to an example embodiment in which two lidar devices (e.g., as described for vehicle 700 or vehicle 760) each capture a roughly 60-degree horizontal field of regard, and in which the two fields of regard have a small overlap 292 (e.g., two or three degrees of overlap). The point cloud 290 may have been generated using the sensor heads 712A and 712D of vehicle 700 of FIG. 7A, or the sensor heads 772A and 772G of vehicle 760 of FIG. 7B, for example.); and 
outputting one or more indications of the identified regions of road damage (see paragraph [0034]:  interactions between objects or surfaces within the virtual environment can affect the data outputted for the simulated environment, e.g., rough roads or potholes may affect measurements of a virtual inertial measurement unit (IMU) of a vehicle. As one embodiment, for example, environment-object data could include data regarding geometry or physics related to a vehicle striking a pothole in a virtual environment. More generally, environment-object data may broadly to refer to information about objects/surfaces within a virtual environment, e.g., interactions between objects or surfaces in the virtual environment and how those interactions effect the objects or surfaces in the virtual environment, e.g., a vehicle hitting a pothole.).  
With respect to dependent claim 2, Peake discloses wherein analyzing the image further comprises identifying the predicted regions of road damage using a machine learning model that is trained using images having annotated regions of road damage, wherein the machine learning model comprises at least one of a deep-learning structure or a feature-based classifier (see paragraphs [0043] and [0107]:  the ground truth data may be used to train a neural network that predicts future states of the vehicle environment (e.g., for purposes of making driving decisions). The machine learning model, as trained with the training dataset(s) as generated by the automated training dataset generator 100, may be trained using a supervised or unsupervised machine learning program or algorithm. The machine learning program or algorithm may employ a neural network, which may be a convolutional neural network, a deep learning neural network, or a combined learning module or program that learns in two or more features or feature datasets in a particular areas of interest.).  
With respect to dependent claim 3, Peake discloses wherein analyzing the image, correlating the point cloud data from the at least one LiDAR sensor, and analyzing the point cloud data from the at least one LiDAR sensor further comprises: applying a first model to two-dimensional image data to identify the predicted regions of road damage, wherein the second model comprises a feature-based classifier or a deep- learning structure (see paragraph [0063]:  A photo-realistic scene, such as photo-realistic scene 200 of FIG. 2A, may comprise a two-dimensional (2D) image that simulates a real-world scene as captured by a real-world 2D camera or other sensor. Thus, the virtual environment, and its related objects and surfaces, of photo-realistic scene 200 represent a real-world scene for purposes of generating training feature dataset(s) as described herein. Data or dataset(s) generated by automated training dataset generator 100 simulates real-world environments, and is therefore useful in the training of machine learning models, self-driving architectures, or otherwise, as described herein.); 
correlating the predicted regions of road damage with three-dimensional points on the three-dimensional point cloud data to produce correlated three-dimensional point cloud data (see paragraph [0151]: Data from each of the sensor heads 712 may be combined, processed, or otherwise stitched together to generate a point cloud or other image (e.g., 2D, 3D, and/or RGB image as described herein) that covers a greater than or equal to 30-degree horizontal view around a vehicle. For example, the laser 710 may include a controller or processor that receives data from each of the sensor heads 712 (e.g., via a corresponding electrical link 720) and processes the received data to construct a point cloud or other image (e.g., 2D, 3D, and/or RGB image as described herein) covering a 360-degree horizontal view around a vehicle or to determine distances to one or more targets. The point cloud, information from the point cloud, or other image may be provided to a vehicle controller 722 via a corresponding electrical, optical, or radio link 720.); and 
applying a second model to the correlated three-dimensional point cloud data to identify the regions of road damage in three-dimensional space, wherein the second model comprises a feature-based classifier or a deep-learning structure (see paragraphs [0097], [0111] and [0155]:  For example, at least portion of the virtual environment depicted in scene 400 may be generated via a plurality of generative machine learning models. In such embodiments, at least one of the plurality of generative machine learning may be a GAN. A GAN-based approach may involve artificial intelligence algorithm(s) implementing unsupervised machine learning. The algorithms may include two neural networks contesting with each other to generate or determine feature training data(s) or other information within a virtual environment (e.g., the virtual environment of FIG. 4A). For example, a GAN may include a first algorithm and a second algorithm where the first algorithm and second algorithm compete analyzing a sample dataset (e.g., of vehicle simulation data or situation data) and inflate the sample dataset into a larger set for training purposes.   The sensor data 502 may correspond to a portion, or all, of the sensor data generated, simulated, or determined as described herein with respect to virtual environments (e.g., virtual environments of FIGS. 4A and/or 4B) As just one example, “sensor data 1” may include frames of point cloud or other data generated by a first lidar device or simulation, “sensor data 2” may include frames of point cloud or other data generated by a second lidar device or simulation, “sensor data 3” (not shown in FIG. 5) may include frames of digital images generated by a camera or simulator, and so on.  The vehicle controller 722 may receive point cloud or other image (e.g., 2D, 3D, and/or RGB image) data from the sensor heads 712 via the link 720 and analyzes the received point cloud data or other image (e.g., 2D, 3D, and/or RGB image).   
With respect to dependent claim 4, Peake discloses wherein the deep-learning structure comprises at least one of a deep neural network, a deep belief network, a recurrent neural network, or a convolutional neural network (see paragraphs [0043] and [0107]:  the ground truth data may be used to train a neural network that predicts future states of the vehicle environment (e.g., for purposes of making driving decisions).  The machine learning model, as trained with the training dataset(s) as generated by the automated training dataset generator 100, may be trained using a supervised or unsupervised machine learning program or algorithm. The machine learning program or algorithm may employ a neural network, which may be a convolutional neural network, a deep learning neural network, or a combined learning module or program that learns in two or more features or feature datasets in a particular areas of interest.).  
With respect to dependent claim 5, Peake discloses wherein the feature-based classifier comprises a probabilistic classifier, wherein the probabilistic classifier comprises a Bayesian classifier (see paragraphs [0107] and [0116]:  the machine learning programs or algorithms may also include natural language processing, semantic analysis, automatic reasoning, regression analysis, support vector machine (SVM) analysis, decision tree analysis, random forest analysis, K-Nearest neighbor analysis, naive Bayes analysis, clustering, reinforcement learning, and/or other machine learning algorithms and/or techniques.  Similar to the segmentation module 510, the classification module 512 may execute predetermined rules or algorithms to classify objects, or may utilize a neural network or other machine learning based model to classify objects.). 
With respect to dependent claims 6 and 16, Peake discloses wherein analyzing the image, correlating the point cloud data from the at least one LiDAR sensor, and analyzing the point cloud data from the at least one LiDAR sensor further comprises: applying an encoder of a first CNN to two-dimensional image data to produce two- dimensional feature maps, wherein the two-dimensional feature maps comprise structural feature maps and textural feature maps (see paragraphs [0009] and [0107]:  The occupancy grid generator may include a normal layer component configured to generate a normal layer based on the imaging scene. The normal layer may define a two-dimensional (2D) view of the imaging scene. The occupancy grid generator may further include a label layer component configured to generate a label layer. In various aspects, the label layer may be mapped to the normal layer and encoded with a first channel set.  The machine learning program or algorithm may employ a neural network, which may be a convolutional neural network, a deep learning neural network, or a combined learning module or program that learns in two or more features or feature datasets in a particular areas of interest. The machine learning programs or algorithms may also include natural language processing, semantic analysis, automatic reasoning, regression analysis, support vector machine (SVM) analysis, decision tree analysis, random forest analysis, K-Nearest neighbor analysis, naive Bayes analysis, clustering, reinforcement learning, and/or other machine learning algorithms and/or techniques.); 
applying a decoder of the first CNN to the two-dimensional feature maps to produce a segmented map wherein the predicted regions of road damage are segmented and identified (see paragraph [0044]:  class labels and velocity vectors can be transformed into an RGB encoding at different rendering layers, including, for example, the label layer and velocity layer, each of which a virtual camera of the virtual environment would recognize. The RGB encoding may then be decoded to generate information related to, for example, the locations of objects of different classes and their velocities.); and 
correlating the predicted regions of road damage on the segmentation map with three- dimensional points on the three-dimensional point cloud data to produce correlated three- dimensional point cloud data (see paragraph [0114]:  The segmentation module 510 is generally configured to identify distinct objects within the sensor data representing the sensed environment. Depending on the embodiment and/or scenario, the segmentation task may be performed separately for each of a number of different types of sensor data, or may be performed jointly on a fusion of multiple types of sensor data. In some embodiments where lidar devices are used, the segmentation module 510 analyzes point cloud or other data frames to identify subsets of points within each frame that correspond to probable physical objects or surfaces in the environment.); 
applying a second CNN to the correlated three-dimensional point cloud data to determine whether one or more regions in three-dimensional space correspond to at least one road damage classification (see paragraph [0116]: Like the segmentation module 510, the classification module 512 may perform classification separately for different sets of the sensor data 502, or may classify objects based on data from multiple sensors, etc. Moreover, and also similar to the segmentation module 510, the classification module 512 may execute predetermined rules or algorithms to classify objects, or may utilize a neural network or other machine learning based model to classify objects).  
With respect to dependent claim 7, Peake discloses wherein the first CNN and the second CNN comprise neural networks that are combined to form a two-network infrastructure (see paragraph [0167]: Other types of external data may also, or instead, be received via the network interface 816. For example, the computing system 800 may use the network interface 816 to receive data representing rules or regulations (e.g., speed limits), object positions (e.g., road rails, overhanging signage, etc.), and/or other information from various infrastructure devices or systems.).  
With respect to dependent claim 8, Peake discloses wherein the second CNN includes a deep-learning structure that is shallower than the first CNN model (see paragraphs [0097] and  [0107]:  In this way, the first algorithm and the second algorithm of the GAN-based approach may generate specific simulated scenarios and/or virtual environments that may be used to test and generate feature training data across a multitude of autonomous driving scenarios.  The machine learning program or algorithm may employ a neural network, which may be a convolutional neural network, a deep learning neural network, or a combined learning module or program that learns in two or more features or feature datasets in a particular areas of interest.).  
With respect to dependent claim 9, Peake discloses wherein outputting one or more indications of the identified regions of road damage further comprises superimposing, on the image, an indication of a corresponding road damage classification for the identified regions of road damage (see paragraph [0105]:  one or more virtual objects (e.g., a virtual road or street, a virtual building, a virtual tree, a virtual traffic sign, a virtual traffic light, a virtual pedestrian, a virtual vehicle, or a virtual bicycle) may be superimposed onto real-world sensor data to generate a training dataset. As another example, real-world sensor data and simulated sensor data may be combined, and in some instances, normalized using a same format (e.g., having same data fields).).  
With respect to dependent claim 10, Peake discloses further comprising storing, in point cloud data for the identified regions of road damage, a location and a reflective index for each reflective point in the three-dimensional space (see paragraphs [0100] and [0102]:  the sensor simulator 104 may generate the sensor data via ray casting. Ray casting may include a rendering technique to create a 3D perspective of a scene of a virtual environment. Ray casting may include casting a virtual ray, from a point of origin in a scene in direction against colliders (e.g., objects or surfaces) in the scene.  A particular object or surface may be associated with a reflectivity value within a virtual environment, and the sensor simulator 104 may generate at least a portion of the sensor data (e.g., virtual lidar data) based on the reflectivity value. In such embodiments, the reflectivity value is derived from a color of the particular object or surface.).  
With respect to dependent claim 11, Peake discloses wherein analyzing the point cloud data from at least one LiDAR sensor further comprises applying a model to identify the regions of road damage in the three-dimensional space, wherein the model processes feature data from the point cloud data, wherein the feature data comprises a mean and a standard deviation of points in the point cloud data (see paragraph [0124]:  the segmentation module 510 may identify (and the classification module 512 may classify) lane markings within the point cloud 290. The lane markings may appear as small but abrupt deviations in the path of the scan lines, for example, with those deviations collectively forming a line pattern that aligns with the direction of travel of the autonomous vehicle (e.g., approximately normal to the curve of the scan lines).).  
With respect to dependent claim 12, Peake discloses wherein the identified regions in three-dimensional space are annotated with at least one attribute, wherein the at least one attribute comprises at least one of a road damage classification or a depth range, wherein the depth range comprises at least one of near range, middle range, or far range (see paragraph [0123]:  Once the objects 294 are identified, the classification module 512 may attempt to classify the objects, and the tracking module 514 may attempt to track the classified objects (and, in some embodiments/scenarios, unclassified objects) across future point clouds similar to point cloud 290 (i.e., across multiple point cloud frames). Segmentation may also be performed with respect to depth-map-realistic scene of FIG. 3, where segmentation is determined based on depths or distances of objects (e.g., pothole 398 or vehicle 393) within the scene.).  
With respect to dependent claim 13, Peake discloses wherein outputting further comprises communicating, to a network service, location information of the identified regions on a path of a vehicle, wherein the network service populates map data with the location information (see paragraphs [0086] and [0120]:  scene 400 may be constructed and/or updated based on map data (e.g., Google map data), such that the roads or streets that comprise the downtown scene depicted by scene 400 are constructed from such map data, but where the imaging engine 102 overlays or renders the objects or surfaces (e.g., objects or surfaces 401-418) on top of the map data to generate the whole of scene 400 of the virtual environment depicted in FIG. 4A. In a similar manner, the geo-spatial data component of automated training dataset generator 100 may construct and/or update the virtual environment via photogrammetry.  The mapping and navigation signals 532 include other map or location-related information, such as speed limits, traffic indicators, and so on. The navigation signals 532 may be obtained from a remote server (e.g., via a network, or, in the event of a real-world implementation, from a cellular or other communication network of the autonomous vehicle, or of a smartphone coupled to the autonomous vehicle, etc.), and/or may be locally stored in a persistent memory of the autonomous vehicle or other computing devices (e.g., graphics platform 101 and memory 152).).  
With respect to dependent claim 14, Peake discloses wherein outputting further comprises instructing a vehicle control system to cause a vehicle to change lanes, reduce speed, or both change lanes and reduce speed (see paragraph [0121]:  A motion planner 540 processes the perception signals 508, the prediction signals 522, and the mapping and navigation signals 532 to generate decisions 542 regarding the next movements of the autonomous vehicle. Depending on the type of the motion planner 540, the decisions 542 may be operational parameters (e.g., braking, speed, and steering parameters) or particular maneuvers (e.g., turn left, move to right lane, move onto shoulder of road, etc.). Decisions 542 may be provided to one or more operational subsystems of the autonomous vehicle (e.g., if decisions 542 indicate specific operational parameters), or may be provided to one or more intermediate stages that convert the decisions 542 to operational parameters (e.g., if the decisions indicate specific maneuvers).).  
With respect to dependent claim 17, Peake discloses wherein the processing circuitry to execute logic operative to display, via the interface, a warning message on display device within the vehicle (see paragraph [0165]:  The passenger interface 812 is generally configured to provide alerts, warnings, notifications, and/or other information to one or more passengers of the autonomous vehicle.).  
With respect to dependent claim 18, Peake discloses wherein the processing circuitry to execute logic operative to communicate, via the interface, a command to a vehicle control system, wherein the vehicle control system causes the vehicle to reduce speed or change lanes (see paragraph [0154]:  Each of the components 730 may include an interface via which the component receives commands from the vehicle controller 722 such as “increase speed,” “decrease speed,” “turn left five degrees,” “activate left turn signal,” etc., and, in some cases, provides feedback to the vehicle controller 722.).  
With respect to dependent claim 19, Peake discloses wherein the processing circuitry to execute logic operative to communicate, via the interface, a command to a vehicle suspension system, wherein the vehicle suspension system causes the vehicle to dampen effect of an upcoming pothole (see paragraph [0091]:  Each scene in the number of scenes may generate environment-object data (e.g., pixel data) indicative of an interaction of the vehicle 451 with the pothole 458. In one embodiment, the environment-object data generated may be associated with the vehicle 451 striking the pothole 458 causing shock or force (e.g., physics) environment-object data, e.g., generated by physics component 106. In another embodiment, such environment-object data (as previously generated by vehicle 451 striking the pothole 458) may be used to train a machine learning model that may be used to operate or control the vehicle 451 to avoid or maneuver around the pothole 458.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661